Title: From George Washington to Robert Callender, 20 October 1755
From: Washington, George
To: Callender, Robert

 

To Mr Robert Calender.
[Winchester, 20 October 1755]

Mr Gist being appointed Captain of a Company of Scouts, and informing me that you had a mind to engage in our Service—I thought it expedient to acquaint you, that if you can assist him in Recruiting some likely young Fellows, acquainted with the woods, that you will meet with proper Encouragement for so doing; either by receiving a post among us, or full Satisfaction for your trouble. I am &c.

G:W.
Winchester: October 20th 1755    

